Citation Nr: 1752851	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  11-15 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether the termination of entitlement to VA disability benefits due to return to active duty from May 6, 2007 to October 1, 2009 was proper.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel






INTRODUCTION

The Veteran had active service from February 1969 to March 1973, April 1975 to January 1981, September 1986 to September 1995, June 2004 to May 2006 and from May 2007 to September 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In January 2009 the Veteran testified before an RO Decision Review Officer (DRO).  A transcript of the hearing is of record.  The Veteran also requested a Board hearing in his May 2011 substantive appeal.  No further action is necessary in light of the Veteran's desire to withdraw his claim from appellate review.  


FINDING OF FACT

In September 2017, prior to the promulgation of a decision by the Board, the Veteran submitted correspondence stating that he wished to withdraw from appellate review his claim for reinstatement of VA disability benefits for the period from May 6, 2007 to October 1, 2009.  


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to reinstatement of VA disability benefits for the period from May 6, 2007 to October 1, 2009 have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing, by the Veteran or his authorized representative, at any time before the Board promulgates a decision.  38 C.F.R.        § 20.204.  In September 2017, prior to the Board promulgating a decision, the Veteran submitted correspondence stating that he wished to withdraw his appeal currently on file before VA.  Therefore, the Board finds that the September 2017 correspondence satisfies the requirements for withdrawal of a substantive appeal as to the issue of whether the termination of entitlement to VA disability benefits due to return to active duty from May 6, 2007 to October 1, 2009 was proper.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R.        § 20.202 (2017).  As the pertinent criteria for withdrawal of the issue of whether the termination of entitlement to VA disability benefits due to return to active duty from May 6, 2007 to October 1, 2009 was proper have been satisfied, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  The Board consequently does not have jurisdiction to review it, and it is dismissed.


ORDER

The appeal as to the issue of whether the termination of entitlement to VA disability benefits due to return to active duty from May 6, 2007 to October 1, 2009 was proper is dismissed.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


